Citation Nr: 0003526	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left buttock, evaluated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a January 1997 rating decision which, in pertinent 
part, confirmed and continued a 20 percent evaluation for 
residuals of a shell fragment wound to the left buttock.

A hearing was held before an RO hearing officer in April 
1997.  Another hearing was held at the RO in November 1999 
before the undersigned Board Member.  Transcripts of the 
hearings are of record.


REMAND

A review of the record shows that the appellant sustained a 
penetrating shell fragment wound to the left buttock in 
August 1944.  Postservice x-ray examinations revealed a 
metallic foreign body located in soft tissue of the left 
gluteal region; there was no bony damage.  A nondepressed, 
nonadherent and nontender left buttock shell fragment wound 
scar, without related muscle impairment, was noted on VA 
examination in September 1982.  An asymptomatic left buttock 
wound scar was identified on VA orthopedic evaluation in 
March 1991.  

The veteran's left buttock wound residuals have been 
described on three examinations performed by VA since the 
current claim for an increased rating was filed in October 
1996.  The physician, who examined the veteran in November 
1996, did not mention whether the wound scar was tender or 
nontender; additionally, the examiner did not indicate 
whether he had made a review of the claims folder.  However, 
the relatively limited description of the history of the 
injury suggests that claims folder review was not undertaken.  
On examination in January 1998, the physician described the 
wound scar as depressed and tender.  Further, the physician 
specifically stated that the claims folder was not available 
for review.  Finally, in March 1999, the examiner reported 
that the wound scar was nontender to palpation; additionally, 
the examiner did not indicate whether a review of the claims 
folder had been made.  Again, the relatively limited 
description of the history of the injury suggests that claims 
folder review was not undertaken.  


Overall, the medical evidence points to an injury to Muscle 
Group XVII, and essentially indicates that such injury was no 
more than moderate in degree.  The Board's assessment as to 
the degree of muscle injury is based upon an application of 
the criteria for evaluating muscle injuries, in effect both 
prior to and on and after July 3, 1997.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, at the same time, there 
exists a conflict among the three most recent examinations as 
to whether or not the left buttock wound scar is tender and 
painful on objective demonstration.  Further, there is some 
question as to whether any of the three most recent 
examination reports was informed by claims folder review.  

The United States Court of Appeals for Veterans Claims has 
determined that disability stemming from muscle injury and 
from scars may be evaluated separately.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  Accordingly, the assignment of a 
separate compensable rating, in that instance, would not 
constitute the practice of "pyramiding" prohibited under 
38 C.F.R. § 4.14 (1999).  Determining the presence or absence 
of tenderness of the left buttock wound scar is central to 
the assignment of the appropriate rating(s) for shell 
fragment wound residuals in this case.


Under the circumstances, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded an 
examination to determine the nature and 
extent of residuals of a shell fragment 
wound to the left buttock.  All indicated 
special studies should be performed and 
clinical findings reported in detail.  
The claims folder, including a copy of 
this remand, must be made available to 
the examining physician prior to the 
examination, and the examiner must state 
in the examination report that the claims 
folder has been reviewed.  The examiner 
should determine whether the left buttock 
shell fragment wound residuals are 
moderate, moderately severe or severe in 
degree.  The examiner's determination 
must take account of the factors for 
evaluating damage from muscle injuries, 
as set forth in 38 C.F.R. § 4.56 (1999), 
and to that end, the examiner must be 
provided with a copy of that regulation.  
Additionally, the examiner must state 
whether the left buttock shell fragment 
wound scar is tender and painful on 
objective demonstration.  

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




